Citation Nr: 1430736	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-09 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In April 2014, the Veteran's representative contended that the Veteran's PTSD had worsened since his last VA examination in December 2009.  As the evidence suggests a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327.

VA treatment records are current through January 2011.  On remand, any outstanding VA treatment records must be associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain complete VA treatment records from January 2011, which are pertinent to the Veteran's PTSD. 

2.  Thereafter, schedule the Veteran for a VA psychiatric examination by an appropriate professional.  The examiner is to identify the current severity of the Veteran's service-connected PTSD.  The entire claims file, to include any electronic files, must be reviewed by the examiner.  The examination report must include a complete rationale for all opinions expressed.

The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's PTSD impacts his ability to work.

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

